Citation Nr: 1135568	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-36 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and October 2007 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the hearing before the undersigned, it was contended that the Veteran's PTSD had worsened since he was last afforded a VA psychiatric compensation examination in May 2007, and it was requested that he be afforded another VA psychiatric examination to assess the current severity of his PTSD.  Given this contention and the time that has elapsed since the last VA psychiatric compensation examination, the Board concludes that the requested examination is necessary in this case in order to comply with the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In order to address the issue of entitlement to TDIU, the VA examiner will also be requested to comment on whether the Veteran's service-connected PTSD renders him unemployable.  In addition, reference was made at the hearing to monthly VA treatment for PTSD, and the reports from such treatment not already obtained will be requested upon remand in order to fulfill the duty to assist.  Accordingly, the case is REMANDED for the following action:

1.  Obtain VA psychiatric outpatient treatment reports dated from July 2008 to the present that have not been obtained.  

2.  The Veteran should then be provided with a VA psychiatric compensation examination to determine the current extent of the impairment resulting from his service-connected PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner should record pertinent complaints, symptoms, and clinical findings, and opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's PTSD symptoms renders him unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report.  A complete rationale should be provided for all opinions expressed.  The examiner should also specifically comment as to whether PTSD results in the following: 

a) Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)

b) Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships

c) Occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships OR 

d)  Total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

3.  Thereafter, the claims for an increased rating for PTSD and TDIU must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KIMBERLY OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


